DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed with the written response received on June 2, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 26, 34 and 35 have been amended; claims 27, 29-32 are canceled; claims 1-25 and 33 are withdrawn from further consideration. Accordingly, claims 1-26, 28 and 33-39 are pending in this application, with an action on the merits to follow regarding claims 26, 28 and 34-39.
Drawings
As noted in the previous Office Action, the drawings are objected to because many of Applicant’s drawings are photographs with shading that distorts the clarity of the images (see Figs. 4A, 4B, 4C, 5A, 5B, 6), and it is suggested Applicant provide illustrations in substitution of the photographs.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26, 28 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raffler (USPN 5,012,533) in view of Wasserkrug et al. (hereinafter “Wasserkrug”) (US 2007/0130673).
Regarding independent claim 26, Raffler discloses a protective headgear system (#1) comprising: a deflection layer (combination of parts #2-6 constitute an overall configured to be positioned on a user's head (as shown in Figs. 1-4, headgear system #1 is capable of being positioned on a user’s head; Examiner notes that the emphasized/italicized language is a statement of intended use that does not further structurally define the claimed invention in any patentable sense), the deflection layer comprising a plurality of deflection plates (each of parts #2-6 is a deflection plate within the overall plurality of parts), the plurality of deflection plates including: a middle deflection plate configured to be positioned covering a top of the user's head (central part #2 is a middle deflection plate; part #2 is capable of being positioned to cover an arbitrary top of the user’s head); a front deflection plate configured to be positioned covering a front of the user's head (forehead part #3 is a forehead deflection plate; part #3 is capable of being positioned to cover an arbitrary front of the user’s head); and a rear deflection plate configured to be positioned covering a rear of the user's head (back of the head part #4 is a rear deflection plate; part #4 is capable of being positioned to cover an arbitrary rear of the user’s head), wherein each of the plurality of deflection plates lacks a rigid connection with any other one of the plurality of deflection plates (the parts #2/3/4 do not have a rigid connection between them; plate #20 is one part of an attachment between the parts, wherein the plate #20 is hinged to allow for bending of up to 90° (Col. 3, Line 64 through Col. 4, Line 5); another part of the attachment involves various straps to allow for adjustability (#13, #8, #10, #11)); a first strap connected between the front deflection plate and the middle deflection plate (Raffler discloses four “arms” of the hinged plate #20, each arm extending respectively between the central part #2 and one of the front #3, left/right side #5/6 and rear #4 parts (see Col. 3, Lines 53-56 of Raffler); each of these arms is respectively representative of a 
Wasserkrug teaches a protective headgear system with an outermost layer #400, an intermediate layer #300 and an inner layer #200.  The outermost layer is in the form of a fabric cap (Para. 0023 of Wasserkrug) and may be held onto the intermediate layer #300 via tolerances that cause the layers to maintain their final configuration solely via friction (Para. 0014 of Wasserkrug; i.e. the outermost layer #400 is a headgear component that is unconnected to the underlying intermediate padding layer #300).  As alluded above, the intermediate layer is formed of plastic padding material, which can include polycarbonate (Para. 0020 of Wasserkrug).  Wasserkrug further teaches the 
Raffler and Wasserkrug teach analogous inventions in the field of protective headgear systems.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the outer layer #400 taught by Wasserkrug to the system of Raffler so that the wearer could conceal the appearance of protective plates therebelow and provide a fashionable appearance, as taught by Wasserkrug (Paras. 0002-0005 of Wasserkrug).  As a result of the modification, the Raffler system would include a headgear component (via added outer layer #400 from Wasserkrug) unconnected to the deflection layer (as noted above, outer layer can merely be held against the underlying protective layer via frictional forces (Para. 0014 of Wasserkrug)), the headgear component configured to be positioned overtop of the deflection layer when the deflection layer is positioned on the user's head (the outer layer #400 would be positionable overtop the parts #2-6, in the modified system, as explained above, for the purpose of enhancing the aesthetic appearance of the wearer).
Regarding claim 28, the modified headgear system of Raffler (i.e. Raffler in view of Wasserkrug, as explained with respect to claim 26 above) teaches all the limitations of claim 26, as set forth above, but does not teach that the deflection layer comprises polycarbonate (instead, Raffler teaches the use of polystyrene).  However, as noted above, Wasserkrug teaches that its intermediate protective padding layer #300 can comprise polycarbonate polymeric material (Para. 0020 of Wasserkrug) and, absent a showing of criticality with respect to the deflection layer comprising polycarbonate  “[i]n an exemplary embodiment, deflection layer 440 comprises polycarbonate material” (Page 9, Lines 10-11 in the Specification as originally filed)), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted the polystyrene material in the parts #2-6 out for the polycarbonate material taught by Wasserkrug in order to provide an alternative material known to be able to protect against impact forces in headgear.  See MPEP 2144.07.
Regarding claim 34, the modified headgear system of Raffler (i.e. Raffler in view of Wasserkrug, as explained with respect to claim 26 above) is disclosed such that it further comprises an impact-resistant pad (soft material cushion #23; Col. 4, Lines 51-54 of Raffler) configured to be positioned between the deflection layer and the user's head (see Fig. 3 of Raffler), but is silent to specifying that the impact-resistant pad is more flexible than the deflection layer.  However, it would be reasonable to expect a “soft material cushion” to be more flexible (i.e. “soft”) as compared to what would be considered to be a stiffer, more rigid foamed plastic used for parts #2-6 (i.e. the deflection plates that define the deflection layer).  Additionally, Wasserkrug teaches that its inner layer could be formed from memory foam (Para. 0015 of Wasserkrug), which is known to be more flexible than a material like Styrofoam.  It would at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the soft material cushion #23 to be more flexible than a plastic padding in order to be able to provide adequate comfort.  Alternatively, it would have at least been obvious before the effective filing date of the claimed invention to a person .
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raffler in view of Wasserkrug, as applied to claims 26 and 34 above, and further in view of Harris (US 2012/0036620).
Regarding claim 35, the modified headgear system of Raffler (i.e. Raffler in view of Wasserkrug, as explained with respect to claims 26 and 34 above) is disclosed to teach all the limitations of claims 26 and 34, as set forth above, but is silent to specifying that the impact-resistant pad consists of a single layer of elastomeric material.
 Harris teaches a headwear device with a comfort liner that can be formed of several soft materials, including silicone elastomer, memory foam (similar to the material taught by Wasserkrug and referenced in the rejection of claim 34 above), thermoplastic elastomer and urethane elastomer, to name a few (Para. 0038 of Harris).
Modified Raffler and Harris teach analogous inventions in the field of headwear with soft comfort material layers.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used a thermoplastic elastomer, a silicone elastomer or a urethane elastomer material (as taught by Harris) as the material of choice for the soft material cushion #23 of Raffler in order to provide a material known to be suitable for dispersion of impact forces while maintaining a comfortable interface with the wearer, as is known in the art.
Claims 36-39 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raffler in view of Wasserkrug, as applied to claims 26 and 34 above, and further in view of Falone et al. (hereinafter “Falone”) (US 2003/0070209).
Regarding claims 36-39, the modified headgear system of Raffler (i.e. Raffler in view of Wasserkrug, as explained with respect to claims 26 and 34 above) is disclosed to teach all the limitations of claims 26 and 34, as set forth above, but is silent to specifying that the impact-resistant pad comprises a plurality of layers of elastomeric material (claim 36), silent to specifying that the impact-resistant pad further comprises a layer of high tensile strength fibrous material between two layers of elastomeric material (claim 37), silent to specifying that the system further comprises a layer of high tensile strength fibrous material between the impact-resistant pad and the deflection layer (claim 38), wherein the layer of high tensile strength fibrous material is attached to the deflection layer (claim 39).
Falone teaches a padding material that comprises a layer of high tensile strength fibrous material between two layers of elastomeric material (inner layer #14 and outer layer #18 are elastomer layers, while intermediate layer #16 is made from an aramid fiber (Paras. 0018, 0031 of Falone); i.e. an aramid fiber layer is a high tensile strength fibrous material), as well as potentially additional layers of cushioning material that can fill space #20 (Para. 0018 of Falone). Falone teaches that their padding material can be used in hats/helmets (Para. 0005; Fig. 7 of Falone).
Modified Raffler and Falone teach analogous inventions in the field of headwear padding. It would have been obvious to one with ordinary skill in the art at the time of the invention to have formed the soft cushion material layer #23 of Raffler with the multi-.
Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive. 
Examiner notes that the amendments have resulted in new grounds for rejection due to the scope of subject matter being changed, even though the new grounds of rejection involve some or all of the same prior art references relied upon in the previous Office Action.  For example, the middle deflection plate previously was required to be “configured to be positioned adjacent a middle of the user's head” (previous claim 30, now canceled claim 30).  In the amendment to independent claim 26, the language was altered to require that the middle deflection plate is “configured to be positioned a top of the user's head”, which resulted in reconsideration and reinterpretation of the primary reference Raffler, whereas the strap #13 was previously relied upon as the “first strap”, which is not the case with the updated grounds of rejection explained above.
Applicant argues that Raffler fails to disclose, teach, or suggest straps which are connected between a middle plate that covers the top of a user’s head and respective front and rear plates, and instead discloses an adjusting strap 13 that circles the sides of helmet 1, while central shell part 2 is connected to shell parts 3 and 4 using hinges 21.
As mentioned above, the amendment to independent claim 26 has resulted in a different interpretation of the Raffler reference, wherein the middle deflection plate is part #2, which is arranged to be positioned over a top of the user’s head, when in use, as opposed to being positioned adjacent a middle of the user’s head, as previously required.  Accordingly, the straps #13 are not being relied upon as the “first strap” amended into independent claim 26.  Raffler actually teaches a structure that meets the limitation of “first strap connected between the front deflection plate and the middle deflection plate” and “second strap connected between the middle deflection plate and the rear deflection plate”, wherein the arms that extend from the middle part of plate #20 constitute “straps”, inasmuch as Applicant has defined the straps, as explained in the 35 U.S.C. 103 section above.  As the claims currently stand, the claim language is broad enough to be rendered unpatentable over Raffler in view of Wasserkrug.  Examiner recognizes that the interpretation of the arms as being straps (in Raffler) may be overcome if the straps are amended to be structurally distinguished over the arms.  
For the reasons explained above, the rejection of independent claim 26 (via 35 U.S.C. 103, over Raffler and further in view of Wasserkrug) is deemed proper and is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732